Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 9/13/2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/2021.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to encoder and decoder including a multiplier, an adder, and a multiplexer, classified in GOIS 7/52034 .... {Data rate converters }.
II. Claims 21-29, drawn to encoding differences in delay between samples, generating a delay profile, generating an apodization profile, and decompressing delay and apodization data, classified in GOSB 2219/25406 ... Delay as function of detected characteristics of controlled element.
III. Claims 30-31, drawn to an encoder to compress a plurality of delay profiles of a plurality of channels, an ultrasound beamformer, and a sequencer, classified in HO4B 17/364 .. . Delay profiles.

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions contain different features, for instance the system of invention I recites an encoder and decoder including a multiplier, an adder, and a multiplexer; alternatively the method of invention II recites encoding differences in delay between samples, delay profile, and apodization profile.
Inventions II and III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions recite different features, for example the method of invention II as described above differs from the system of invention III which recites an encoder, an ultrasonic beamformer, and a sequencer.
Inventions I and III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions are directed to the systems of invention I and III which recite different features as described above.

Newly submitted claims 21-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly added claims appear similar to the groups which have been previously restricted as described in summary above. Accordingly, claims 21-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossack (US 5680863 A), and further in view of Kye (US 2007/0016049 A1).
Regarding claim 1, Hossack teaches a system for compressing and decompressing data in an ultrasound beamformer [title flexible ultrasonic transducers], comprising:
an encoder configured to [compress] delay data based at least in part on a smoothness of a delay profile [col. 15:1-15 curvature varies in a smooth manner between those known points, and hence intermediate radius of curvature values may be determined by any well known curve-fitting method; col. 4:1-15; col. 14:45-55 transmit delay profiles (calculated on an element-by-element basis) are drawn from a table of precalculated parameters stored in the section 302], and configured to compress apodization data based at least in part on a smoothness of an apodization profile [col. 15:1-15 In some cases the radius of curvature will vary along the length of the array. In such cases, the radius of curvature is also a function of transducer element number or acoustic line number. Typically the radius of curvature will only be detected at a few discrete points along the array. However, it may be assumed that radius of curvature varies in a smooth manner between those known points, and hence intermediate radius of curvature values may be determined by any well known curve-fitting method. Local radius of curvature values are calculated using the curve-fitted values for the origin of all acoustic lines along the array. Therefore, as the system increments 
a decoder including a multiplier [col. 14:55-65 apodization profile applied to the apodization/gain block], an adder [col. 14:55-65 summer 308], and a multiplexor [col. 4:10-20 The transmit beamformer 32 and the receive beamformer 34 are connected to respective transducers included in the transducer array 14 by a multiplexer/demultiplexer 38.], wherein the decoder is configured to [decompress] compressed delay data [col. 4:1-15 lookup table 26…instantaneously prevailing curvature of the transducer array 14] and wherein the decoder is configured to decompress compressed apodization data [col. 5:1-15 receive beamformer controller 54 supplies similar control information to the receive beamformer 34 to allow the receive beamformer 34 to use apodization values and delay values appropriate for the instantaneously prevailing curvature of the transducer array 14.].
Hossack teaches producing beamformer delays by applying precomputed and interpolated data but does not explicitly refer to this process as compression/decompression. Kye teaches compressing/decompressing beamformer delay data [0022 delay data stored in the memory 310 under the control of the control unit 200 when forming the Rx beam. The Rx signals, which adjust the delays thereof, are summed and transmitted to the signal processing unit 280. The ultrasound diagnostic system 20 may include a codec unit (not shown) for compressing and decompressing the Tx and Rx delay data. … Thereafter, an appropriate signal processing is carried out for the signals outputted from the Rx beam forming unit 270, thereby obtaining the ultrasound image data.; 0023 As the focal point becomes more distant from the transducer element, the curve showing the delay pattern of the Rx signal becomes similar to a straight line. That is, the delay of the Rx signal at a transducer element is inversely proportional to the time, as shown in FIG. 5.].

Regarding claim 2, Hossack also teaches the system of claim 1, wherein the encoder and the decoder include a simple source synchronous parallel interface for connecting to the beamformer [fig. 25 shows focus delay profiles line 1 to line N which drive delay counter and ultimately drive array #34 by pulse generation and amplifier].
Regarding claim 3, Hossack also teaches the system of claim 1, wherein the encoder uses a low-order polynomial fitting to capture a change in delay data across an ultrasound beamformer transducer over time [col. 11:50-60 So long as the signals resulting from the maximum rate of flexure change are captured (about one change every second) then all other signals can be regarded as noise and filtered out. T].
Regarding claim 4, Hossack teaches the system of claim 1, wherein the encoder uses local corrections to compensate for polynomial fitting errors [col. 9:60-67 Between the known radius values at the positions of the strain gauges 184 the local radius values at all other intermediate points can be determined by interpolation. Once the local radius at all points along the array 182 is known, local acoustic line origin and direction can be found by summing the incremental calculated vector displacements between elements. 
].
Regarding claim 5, Hossack teaches the system of claim 1, further comprising a transducer channel, wherein a transducer channel delay for a transducer channel is a difference between a 
Regarding claim 6, Hossack teaches the system of claim 5, wherein the encoder compresses the transducer channel delay [col. 13-14 bridging separate delay counter is used for each transducer channel].
Regarding claim 7, Hossack teaches the system of claim 1, wherein the encoder compresses delay data using a spatial fitting technique [col. 15:5-10 well known curve fitting method].
Regarding claim 8, Hossack teaches the system of claim 1, wherein the encoder is configured to generate the delay profile using spatially smooth polynomial fit to capture a change in delay data across an ultrasound beamformer transducer over time [col. 15:1-15 well known curve fitting method … curvature varies in a smooth manner; col. 16:40-50 Appropriate ones of these radius correction profiles are supplied to the adder 342 and are added to the continuously updating dynamic receive focus delays.].
Regarding claim 9, Hossack teaches the system of claim 1, wherein the encoder is configured to generate the apodization profile using scaling coefficients to capture a change in apodization data across the ultrasound beamformer transducer over time [col. 14:1-10 counter counts and triggers a pulse generator 278 at the correctly determined time. Lastly, apodization and gain are applied in block 280. Preferably, apodization values vary as a function of the focal depth and line number, as is well known in conventional systems. Such variation of apodization values is not strictly required, but is preferred for many applications.].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner Art Unit 3645